Title: George Jefferson to Thomas Jefferson, 5 October 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 5th Octr 1810
          
           I inclose your last quarterly account, balanced by $:6024.⁸⁰⁄₁₀₀ in favor of G. & J.
            Major Gibbon & myself have been for some days expecting to hear from you, in reply to a letter which he wrote you respecting two Merino Ewes sent you by Doctor Jarvis.—We concluded it was best to defer making the choice as long as we could, as some of them dyed the day after they were landed.—the number has since been increased to 10.—We were however yesterday called upon to make our selection, which I did to the best of my judgment at Major G’s request, as he was too much engaged to attend to it.—  I concluded it would be best to leave them with the rams as long as Mr Myers would permit them to remain, as it will give a better chance for the ewes to have lambs. I understand that you have a ram, but he probably may not be exactly of the same breed.
          I shall expect your direction as to the manner of their being sent up, and am 
          
            Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        